                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION

DELIA J. MITCHELL                                                             PLAINTIFF

V.                                               CIVIL ACTION NO. 1:18-CV-82-SA-DAS

THE TJX COMPANIES, INC.
doing business as HOMEGOODS                                                 DEFENDANT

                           ORDER AND FINAL JUDGMENT

      Pursuant to a separate Memorandum Opinion issued this day, the Defendant’s Motion for

Summary Judgment [44] is GRANTED. The Court hereby orders this case DISMISSED with

prejudice, and this CASE is CLOSED.

      SO ORDERED, this the 13th day of August, 2019.
                                         /s/ Sharion Aycock
                                         UNITED STATES DISTRICT COURT JUDGE
